Case 8:20-cv-00247-VMC-CPT Document 36 Filed 08/25/20 Page 1 of 4 PageID 333




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

   RANDALL IZYDOREK,

               Plaintiff,

   v.                                      Case No. 8:20-cv-247-T-33CPT

   UNUM GROUP,

               Defendant.
                                       /

                                   ORDER

         This matter comes before the Court upon consideration of

   pro   se    Plaintiff    Randall        Izydorek’s   Motion   to   Stay

   Proceedings (Doc. # 32), filed on August 7, 2020. Defendant

   Unum Group responded on August 21, 2020, (Doc. # 34), and

   supported its response with an employee’s declaration. (Doc.

   # 35). For the reasons that follow, the Motion is denied.

   Discussion

         A    district   court   has       “broad   discretion   to   stay

   proceedings as an incident to its power to control its own

   docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997)(citing

   Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). Deciding

   whether to stay a case “calls for the exercise of judgment,

   which must weigh competing interests and maintain an even

   balance.” Landis, 299 U.S. at 254-55.



                                       1
Case 8:20-cv-00247-VMC-CPT Document 36 Filed 08/25/20 Page 2 of 4 PageID 334




         This Court considers “several factors when evaluating a

   request for a stay, including prejudice to the non-moving

   party, whether the requested stay would simplify and clarify

   the issues, and whether the potential stay would reduce the

   burden of litigation on the parties and on the court.”

   Mackiewicz v. Nationstar Mortg., LLC, No. 6:15-cv-465-Orl-

   18GJK,   2015     WL    11983233,   at    *1     (M.D.    Fla.   Nov.    10,

   2015)(citing Freedom Sci., Inc. v. Enhanced Vision Sys., No.

   8:11-cv-1194-T-17AEP, 2012 U.S. Dist. LEXIS 11410, at *2

   (M.D. Fla. Jan. 21, 2012)).

         In his Motion, Izydorek requests a stay of this ERISA

   disability insurance case because he “was contacted by the

   human resources department of his former employer, DENSO.”

   (Doc.    #   32   at    1).   According     to    Izydorek:      “As     Plan

   Administrator     and    Fiduciary,      DENSO    can     decide,   in   its

   discretion, that [Izydorek] is entitled to benefits. DENSO

   stated it would have to do some investigation and get some

   counsel.”    (Id.).     So,   Izydorek     “wishes       to   suspend    this

   litigation to enable DENSO’s investigations and discussions

   to continue.” (Id.). He believes that, “[i]f DENSO decides

   that [he] is entitled to benefits, then no further Court

   proceedings will be necessary.” (Id.).




                                       2
Case 8:20-cv-00247-VMC-CPT Document 36 Filed 08/25/20 Page 3 of 4 PageID 335




         Unum Group opposes the Motion, arguing that it would be

   prejudiced by a stay because a stay would delay adjudication

   of its pending motion to dismiss and would not simplify the

   legal issues in this case. (Doc. # 34 at 2). Unum Group’s

   long-term disability policy with Izydorek’s former employer

   ended in 2009. (Id. at 4; Doc. # 35 at 2). “Neither Unum Group

   nor any of its affiliate insurers, including Unum Life,

   currently insures any disability benefit plan for DENSO or

   its   affiliates.”    (Doc.      #     34    at   4;   Doc.   #   35   at     3).

   Furthermore, the policy provided that DENSO was not an agent

   of Unum Group. (Doc. # 34 at 4). Thus, as Unum Group points

   out, “DENSO has no authority to bind either Unum Group or

   Unum Life” and “has no authority, contractual or otherwise,

   to amend the cancelled policy or excuse policy requirements.”

   (Id.).

         The   Court   agrees      with       Unum   Group   that    a    stay    is

   unnecessary. A stay would prejudice Unum Group by delaying

   the resolution of this case. And a settlement between Izydorek

   and DENSO would not clarify the legal issues because the

   primary     issue   here   is    whether          Izydorek    exhausted       his

   administrative remedies under the plan. DENSO cannot excuse

   a failure to comply with the exhaustion requirement and, thus,

   any action it takes now will not affect the outcome of this


                                          3
Case 8:20-cv-00247-VMC-CPT Document 36 Filed 08/25/20 Page 4 of 4 PageID 336




   case. For these reasons, the Court in its discretion denies

   the Motion.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

         Pro   se   Plaintiff   Randall   Izydorek’s   Motion   to   Stay

   Proceedings (Doc. # 32) is DENIED.

         DONE and ORDERED in Chambers in Tampa, Florida, this

   25th day of August, 2020.




                                     4
